50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Darryl SMALL, Appellant,v.Carl WHITE, Appellee.
No. 94-2910EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 17, 1995.Filed:  Mar. 23, 1995.

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darryl Small appeals the district court's denial of Small's 28 U.S.C. Sec. 2254 application.  Having failed to file a timely postconviction motion in state court raising his ineffective assistance of counsel claims, Small contends the procedural default is excused by "his illiteracy, lack of education, pro se status, and diminished mental capacity."  We disagree.  Because the controlling law is clear, our review satisfies us that an opinion would have no precedential value.  We thus affirm for the reasons given in the magistrate judge's report adopted by the district court.  See 8th Cir.  R. 47B.